Murray, Chief Justice,
delivered the opinion of the Court. Heydenebldt, Justice, concurred.1
This was an action, commenced in the court below, to recover damages for blowing up and destroying the plaintiffs’ house and property, diming the fire of the 24th of December, 1849.
Geary, at that time Alcalde of San Francisco, justified, on the ground that he haebauthoritv. fr? virtue-of-h-is-effice. to destroy said building, and also that it had been blown up hv him to stop the progress of the conflagration then raging.
It was in proof, that the fire passed over and burned beyond the building of the plaintiffs’, and that at the time said building was destroyed, they were engaged in removing their prope'rty, and could, had they not been prevented, have succeeded in re'-, moving more, if not all of their goods.
The cause was tried by the court sitting as a jury, and a verdict rendered for the plaintiffs, from which the defendant prosecutes this appeal under the Practice Act of 1850.
The only question for our consideration is, whether the person who tears down or destroys the house of another, in good faith, and under apparent necessity, during the time of'a, conflagration, for the purpose of saving the buildings adjacent, and stopping its progress, can be held^ personalia liable in an action by the owner of the property destroyed.
*73This point has been so well settled in the courts of New York and New Jersey, that a reference to those authorities is all that is necessary to determine the present case.
The right to destroy property, to prevent the spread of a conflagration, has been traced to the highest law of -necessity, and the naturaVrights of man, independent of society or civil government. “ It is referred by moralists and jurists to the same great principle which justifies the exclusive appropriation of a plank in a shipwreck, though the life of another be sacrificed; with the throwing overboard goods in a tempest, for the safety of a vessel; with the trespassing upon the lands of another, to escape death by an enemy. It rests upon the maxim, Necessitas inducit privilegium quod jura privata.”
The common law adopts the principles of the natural law, and places the justification of an act otherwise tortious precisely pn the same ground of necessity. (See 1st Zabriskie, American Print Works v. Lawrence, and the cases there cited.)
This principle has been familiarly recognized by the bookál from the time of the saltpetre case, and the instances of tearing down houses to prevent a conflagration, or to raise bulwarks for the defence of a city, are made use of as illustrations, rather than as abstract cases, in which its exercise is permitted. At such times, the individual rights of property give way to the higher laws of impending necessity.
A house on fire, or those in its immediate vicinity, which serve to communicate the flames, becomes a nuisance, which it is lawful to abate, and the private rights of the individual yield to the considerations of general convenience, and the interests of society. Wore it otherwise, one stubborn person might involve a whole city in ruin, by refusing to allow the destruction of a building which would cut off the flames and check the progress of the fire, and that, too, when it was perfectly evident that his building must be consumed.
The respondent has invoked the aid of the constitutional provision which prohibits the taking of private property for public use, without just compensation being made therefor. This is not “ a taking of private property for public use,” within the meaning of the Constitution.
The right of taking individual property for public purposes *74belongs to the State, by virtue of her right of eminent domain, and is said to be justified on the ground of state necessity; but this is not a taking or a destruction for a public purpose, but a destruction for the benefit of the individual or the city, but not properly of the State.
The counsel for the respondent has asked, who is to judge of the necessity of the destruction of property ?
This must, in some instances, be a difficult matter to determine. The necessity of bloxving up a house may not exist, or be as apparent to the oxvner, xvhose judgment is clouded by interest, and the hope of saving his- property, as to others. In all such cases the conduct of the individual must be regulated by
Ibis oxv-n judgment as to the exigencies of the case. If a building should be torn doxvn xyithout apparent or actual necessity, the parties concerned would undoubtedly be liable in an action of trespass. Rut in every case the necessity must be clearly shown. It is true, many cases of hardship may grow out of this rule, and property may often in such cases be destroyed, without necessity, by irresponsible persons, but this difficulty xvould not be obviated by making the parties responsible in every case, whether the necessity existed or not.
The legislature of the State possess the power to regulate this subject by providing the manner in which buildings may be destroyed, and the mode in which compensation shall bo made ; and it is to be hoped that something will be done to obviate the difficulty, and prevent the happening of such events as those supposed by the respondent’s counsel.
In the absence of any legislation on the subject, we are compelled to fall back upon the rules of the common law.
The evidence in this case clearly establishes the fact, that the blowing up of the house was necessary, as it would have been consumed had it been left standing. The plaintiffs cannot recover for the value of the goods which they might haxre saved; they were as much subject to the necessities of the occasion as the house in which they were situate; and if in such cases a party was held liable, it would too frequently happen, that the delay caused by the removal of the goods would render the destruction of the house useless.
*75The court below clearly erred as to the law applicable to the facts of this case. The testimony will not warrant a verdict against the defendant.
Judgment reversed.